PER CURIAM.
Upon complaint by The Florida Bar, this Court appointed a referee to conduct a hearing regarding Higgins’ alleged misconduct. Higgins tendered a conditional guilty plea* acknowledging his violation of the Florida Bar Code of Professional Responsibility, Disciplinary Rule 9-102(A). The referee recommended that Higgins be found guilty in accordance with his conditional plea, and that he be suspended from the practice of law in the State of Florida for a period of three months with automatic reinstatement at the conclusion of the three-month period.
Neither side contests the referee’s report, which we adopt. John J. Higgins is suspended from the practice of law in the State of Florida for a period of three months, effective this date, with automatic reinstatement at the conclusion of the three-month period. We assess the costs of these proceedings against respondent in the amount of $1,443.80.
It is so ordered.
ADKINS, A.C.J., and BOYD, OVERTON, McDonald and SHAW, JJ., concur.

 We feel it unnecessary to publish the full text of the plea. The Court file is open for inspection.